 


114 HR 3557 RH: FSOC Transparency and Accountability Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 387 
114th CONGRESS 2d Session 
H. R. 3557 
[Report No. 114–507] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2015 
Mr. Garrett (for himself and Mr. Hurt of Virginia) introduced the following bill; which was referred to the Committee on Financial Services 
 

April 19, 2016
Additional sponsors: Mrs. Wagner, Mr. Mulvaney, Mr. Emmer of Minnesota, and Mr. Fincher

 
April 19, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To amend the Financial Stability Act of 2010 to require the Financial Stability Oversight Council to hold open meetings and comply with the requirements of the Federal Advisory Committee Act, to provide additional improvements to the Council, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the FSOC Transparency and Accountability Act.  2.Financial Stability Oversight Council transparency (a)TransparencySection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended— 
(1)by striking subsection (g) (relating to the nonapplicability of FACA); and  (2)by inserting after subsection (f) the following: 
 
(g)Open meeting requirementThe Council shall be an agency for purposes of section 552b of title 5, United States Code (commonly referred to as the Government in the Sunshine Act)..  (b)Council membershipSection 111(b) of such Act is amended— 
(1)in paragraph (1)— (A)by striking who shall each and inserting who shall, except as provided below, each; 
(B)by amending subparagraph (B) to read as follows:  (B)each member of the Board of Governors, who shall collectively have 1 vote on the Council;; 
(C)by amending subparagraph (E) to read as follows:  (E)each member of the Commission, who shall collectively have 1 vote on the Council;; 
(D)by amending subparagraph (F) to read as follows:  (F)each member of the Corporation, who shall collectively have 1 vote on the Council;; 
(E)by amending subparagraph (G) to read as follows:  (G)each member of the Commodity Futures Trading Commission, who shall collectively have 1 vote on the Council;; and 
(F)by amending subparagraph (I) to read as follows:  (I)each member of the National Credit Union Administration Board, who shall collectively have 1 vote on the Council;; and 
(2)by adding at the end the following:  (4)Voting by multi-person entity (A)Voting within the entityAn entity described under subparagraph (B), (E), (F), (G) or (I) shall determine the entity’s Council vote by using the voting process normally applicable to votes by the entity’s members. 
(B)Casting of entity voteThe 1 collective Council vote of an entity described under subparagraph (A) shall be cast by the head of such agency or, in the event such head is unable to cast such vote, the next most senior member of the entity available..  (c)Meeting oversight and accessSection 111(e) of such Act is amended by adding at the end the following: 
 
(3)Staff accessAny member of the Council may select to have one or more individuals on the member’s staff attend a meeting of the Council, including any meeting of representatives of the member agencies other than the members themselves.  (4)Congressional oversightAll meetings of the Council, whether or not open to the public, shall be open to the attendance by, and participation of, members of the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(5)Member agency meetingsAny meeting of representatives of the member agencies other than the members themselves shall be open to attendance by, and participation of, staff of the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate..    April 19, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 